          Case 2:20-cv-01707-RSM-JRC Document 10-1 Filed 12/07/20 Page 1 of 2




 1                                                                   The Honorable J. Richard Creatura
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10   NINTENDO OF AMERICA, INC.,                           NO. 2:20-cv-01707-JRC
11
                           Plaintiff,                     [PROPOSED] ORDER GRANTING
12                                                        PLAINTIFF'S MOTION FOR LEAVE TO
             v.                                           SERVE PROCESS BY ALTERNATE
13                                                        MEANS
     LE HOANG MINH, d/b/a WINMART,
14

15                         Defendants.

16

17          THIS MATTER came before the Court on Plaintiff’s Motion for Leave to Serve Process
18   by Alternate Means. The Court, having considered Plaintiff’s submissions, GRANTS the Motion.
19   Pursuant to Fed. R. Civ. P. 4(f)(3), Plaintiff shall serve Defendant by sending the Summons and
20   Complaint via email to the address identified by Defendant in the DMCA counter-notification.
21   Plaintiff shall file a declaration attesting to service via email having been completed with ten (10)
22   days of this Order.
23

24

25


     [PROPOSED] ORDER GRANTING PLAINTIFF'S MOTION                       Pirkey Barber PLLC
     FOR LEAVE TO SERVE PROCESS BY ALTERNATE                            1801 E. 6th Street,
     MEANS                                                              Suite 300
     No. 2:20-cv-01707-JRC
                                                                        Austin, TX 78702
                                                                        (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 10-1 Filed 12/07/20 Page 2 of 2




 1   DATED this            day of                        , 2020.
 2

 3                                                   The Honorable J. Richard Creatura
                                                     U.S. District Court Magistrate Judge
 4

 5   Presented by:

 6   GORDON TILDEN THOMAS & CORDELL LLP
     Attorneys for Plaintiff Nintendo of America Inc.
 7   By s/ Chelsey L. Mam
 8    Michael Rosenberger, WSBA #17730
      Chelsey L. Mam, WSBA #44609
 9    600 University Street, Suite 2915
      Seattle, Washington 98101
10    206.467.6477
      mrosenberger@gordontilden.com
11    cmam@gordontilden.com
12
      PIRKEY BARBER PLLC
13    Attorneys for Plaintiff Nintendo of America Inc.

14    By s/ Christopher Weimer
       Christopher Weimer, Admitted Pro Hac Vice
15     Travis W. Wimberly, Admitted Pro Hac Vice
       1801 E. 6th St., Suite 300
16     Austin, TX 78702
17     512.322.5200
       cweimer@pirkeybarber.com
18     twimberly@pirkeybarber.com

19

20

21

22

23

24

25


     [PROPOSED] ORDER GRANTING PLAINTIFF'S MOTION                    Pirkey Barber PLLC
     FOR LEAVE TO SERVE PROCESS BY ALTERNATE                         1801 E. 6th Street,
     MEANS                                                           Suite 300
     No. 2:20-cv-01707-JRC
                                                                     Austin, TX 78702
                                                                     (512) 322-5200
